Title: To James Madison from Tobias Lear, 17 January 1802
From: Lear, Tobias
To: Madison, James


					
						No: 19.
						Sir.
						Cape François, January 17th: 1802.
					
					Since I had the honor of addressing you, under date of the 11th. of December, I have had 

the satisfaction to receive your letters of the 26th. of October and 21st. of November; both of which 

came to hand by the same vessel.
					Nothing could have been more gratifying to my feelings than the President’s approbation of 

my conduct since I have been here; and I pray you will have the goodness to assure him, Sir, that the 

same motive which induced me to accept the appointment which he was pleased to offer, will be my 

ruling principle while I may remain in office.  To render a service to my Country, and to give all the 

aid in my power to his administration, which I beleived to be founded in justice, and with a view to 

promote the best interests of our common Country, my honest exertions shall never be wanting.
					I shall endeavour to pursue, with justice, the principle respecting individual claims in this 

Country, which the President has been pleased to approve of, and which is to be admitted into the 

instructions by which I am to be governed.
					The Commission for Mr. Dandridge, as Commercial Agent at Port Republican, which you 

mentioned to have been enclosed in your letter, was not sent.  I have, however, informed him of his 

appointment, and I presume he will make arrangements to enter upon the duties of his Office the 

moment he receives his Commission.  In the mean time, I have desired Mr. Linn, whom Mr. Ritchie 

left in charge of the office, and whose conduct, I am informed, has given satisfaction, to continue to 

discharge the duties of it, until Mr. Dandridge shall arrive at Port Republican.
					I have not observed that the change made in the Passports given to French Citizens bound 

from the United States to this Island, has been particularly noticed, or attended with any 

extraordinary effects.  Those who are naturalized Citizens of the U. States, and produce to me 

evidence thereof on their arrival, are, at my instance, permitted to come on shore without delay; but 

the others, with  very  few  exceptions, are kept on board the Vessel in which they arrive, for 

one, two or three weeks, according to the pleasure of the Governor, or according to the circumstances which may attend their coming here.  Some 

are not permitted to land; but are obliged to go off again by the first Vessel that will take them to 

the U. States; or are put in prison until a convenient opportunity offers to send them off.  And 

indeed, many who are ultimately permitted to remain in the Island, are confined for some time after 

their landing.  The most rigid scrutiny is made into their Characters—their past conduct with respect 

to this Island, and the motives which induced them to come here.  I have remonstrated against their 

being detained on board the Vessels which bring them, so long as two or three weeks, as has been 

the case in some instances, the business of the Vessel being thereby interrupted, and the Voyage 

retarded; but as there is no alternative but for them to remain on board, until their Characters, 

motives &c. have been investigated, or to go into a prison, the Captains have, generally, been 

prevailed upon, by the passengers themselves, to permit them to remain on board.  I beleive the 

greater part, if not the whole of the French passengers who have arrived here for the last 3 or 4 

months, have had passports from the Commercial Agents of the Fr. Republic in the U. States, and 

some of them from the Marine department in France; yet they do not facilitate their landing.  While 

on the subject of passengers, I will observe, that it had formerly been a practice with the Government 

here, to put any passengers, whom they wished to send out of the Island, on board the first 

American Vessel that sailed, without giving any previous notice to the Captain, or making any 

provision for the Voyage.  In the single instance of this kind of imposition, which I have been 

informed of since I have been here, I remonstrated strongly against it; and was assured that more 

attention should be paid to our rights, and that no person shd. be forced as a passenger upon a 

Vessel.  Application shd. first be made, and the Captain or Agent of the Vessel might take or refuse 

them, as they shd. think proper.
					I have received the National Intelligencer down to the 5th. of December, and am informed 

by Mr. Purveyance, the Collector of Baltimore, that he has orders to forward them by every 

opportunity.  The Copy of Laws passed at the last Session of Congress, has also been received.
					With your Letter of the 26th. of October, I received Mr. Hart’s papers respecting his claim 

upon the Government here, and shall not fail to give it due attention.
					Having thus gone through the points touched upon in your letters, I shall give a detail of 

such circumstances here as may be important or usefull to communicate.
					On the 2d. of December we had received, from St. Croix, the first certain accounts of peace.  

We had a report to the same effect, by way of Martinique, as early as the 23d. of November, but it 

was not credited.  This intelligence gave a severe check to the activity of commerce, which had begun 

to revive since the restoration of tranquility in this quarter of the Island.  The reports wh. prevailed, 

that the French were coming out with a large force to restore everything to its former state, and 

reduce the blacks again to slavery; have created great alarms in the minds of many; but there does 

not appear to be any Active measures taking by the Governmt. to make an opposition to France.  

Their declarations are that this is a French Colony, and that the Governmt. of France have the right 

of regulating it as they please; But I presume that any attempt to reduce the blacks again to slavery 

wd. be productive of the most destructive effects.  From everything I can learn, and from every 

observation I can make, I have no doubt but the French will be received here with cordiality, if they 

conduct themselves with common prudence and moderation; but it is much to be feared that they 

will be urged to violent and ill judged measures, by the eagerness of those who formerly held 

property in this Island, and their wish to have it restored to them again with  all  its 

appendages; and with this disposition is also mingled some proportion of resentment against the 

blacks.  Other nations who have Colonies in the W. Indies will also urge, by every means in their 

power, the reduction of the blacks here to slavery: But I hope the true interest of the French Nation 

will be better understood than to suffer them to adopt violent Measures before they try conciliatory 

means.  The Island now begins to flourish.  The laws & regulations to enforce labour, are as rigid, 

as any that can be made.  The Proprietors of Estates give one fourth part of the proceeds to the 

cultivators, with which they cloath and feed themselves.  The other 3/4 are for the Proprietor, from 

which he also pays the Expences of the Estate.  At present they pay no direct tax.  The imposition of 

a fourth of the produce is abolished.  The Present Authorities, I presume, could enforce more severe 

laws, with less resistance, than could be enforced by half the French Armies.  The Armies might 

destroy the Blacks, and in the event of a contest, they probably wd. do it; for I do not beleive they 

wd. ever again submit to the yoke of slavery: but before they could be extirpated, they wd. kill all 

the whites in their power, and lay waste all the property that could be destroyed.  It certainly could 

not be for the Intent of the Fr. Republic, or of the owners of Estates, that this desolation shd. 

take place; but other  nations who have Colonies in the W. Indies might expect to reap an 

advantage from it, as it wd. give a greater value to their possessions.
					Upon the official accounts of Peace being received at Jamaica, the Governor of that Island 

sent an order for all British Subjects to leave this Island immediately.  This created a great alarm 

among them for their personal safety; but upon applying to Govr. Toussaint, he assured them they 

might depend upon protection as long as they wished to remain in the Island to settle their business 

& carry off their effects.
					In the English Papers wh. brought us the first certain accounts of Peace, were many 

observations respecting this Island, and positive Assertions that the French were coming out here 

with a large force to restore everything back to its former state.  This latter intelligence was 

endeavoured to be concealed, lest it shd. excite disturbances among the Citizens; but it found its 

way abroad, through some imprudent persons residing here, and many were so indiscreet—indeed 

wicked—as to boast of it and threaten the blacks with its effects.  This occasiond the address of the 

Governor, which you will find in the enclosed Gazette; and in consequence thereof several 

Frenchmen have been taken up and confined in prison.  Among them was M. de Grasse, Son of the 

late Count de Grasse.  This Gentleman arrived here about 4 or 5 months ago, from Charleston, S.C. 

to look after an Estate which he has in the Island.  He was not received with cordiality, and I beleive 

nothing induced the Govr. to permit him, to reside on this Island, but his being a naturalized 

Citizen of the U. States, and Genl. Christophe engaging for his good conduct.  On the evening of the 

9th. instant he was arrested by order of Genl. Christophe—put into close prison and confined in 

Irons.  Upon being informed of the circumstance I called upon Genl. C. the next morng.; but he was 

gone into the Country, and did not return until the Evening, when I saw him.  I enquired into the 

cause of M. DeGrasse’s confinemt. and assured the Genl. that I shd. claim him as a naturalized 

Citizen of the U.S. if the nature of his case allowed of such interference.  He informed me that he 

was taken up and confined in consequence of orders recd. from the Governor—and that information 

had been given to him (Genl. C.) from several quarters, and upon which he could rely, that M. de 

Grasse had been extremely imprudent and open in his declarations respecting a force wh. wd. come 

from France to restore everything here to its former state, and the blacks to slavery.  He observed 

also, that if the language was held, and shd. be credited by the black Citizens, it wd. not be in the 

power of the Government here to restrain them, however desirous they might be to do it, and the 

consequences might be dreadful.  He added that he felt particularly mortified at the Conduct of M. 

de Grass as he had himself become in a manner answerable for him.  I found, from this explanation, 

that I could render him no service by claiming him as a Citizen of the U.S, but I requested that his 

situation might be ameliorated, which the Genl. very readily promised should be done; and he urged 

that M. deGrasse shd: go back again to the US. as soon as possible.  The next morning M. de Grasse 

was released from his unpleasant situation and put into the civil prison, where he was as well 

accommodated as he could be, under confinement, and yesterday he embarked on board the Ship 

Tillman for Charleston.  I saw him several times during his confinemt. and he appeared to be very 

grateful for what I had done for him; and expressed a strong desire to return to the U.S.  He 

requested me to ask the General’s permission for him to go out of prison the day before he was to 

sail, in order that he might settle some affairs here.  I promised to do so; but upon mentioning the 

matter to some of his friends, particularly to M. Grochan, his brother in law, a respectable merchant 

here, he begged I wd. not ask the permission; for he knew he had been very imprudent, and he 

feared that he might, when out, commit himself further.  He said he had long ago advised Mr. de 

Grasse to go to the U.S. under an apprehension that he might be involved in some disagreeable 

circumstance here—that he had given him (Grochan) his power to transact his business, and that his 

affairs wd. be rather benefitted than injured by his doing nothing in them himself.  I, however, asked 

the General, agreeably to my promise to M. deGrasse; but he declined acceding to my request, upon 

the ground that his orders from the Governor respecting persons of this description, were very 

pointed.
					Another naturalized Citizen of the U.S. by the name of John Baptiste Lemonier, is also in 

prison on the same account.  This man has resided in the Island for some years past, and never, to 

my knowledge, declared himself a Citizen of the U.S.  When he was arrested he wrote to me 

(enclosing a passport given by Mathew Clarkson, Mayor of Philada. in 1795, mentioning him as a 

Citizen of the U.S) and demanding to be claimed as an American Citizen.  I went to Genl. 

Christophes to enquire into the cause of his confinement &c. and he assured me that it was the same 

for which M. de Grasse has been confined; and therefore I could not be of any service to him.
					I have thought it proper to go into a detail of the circumstances of M. de Grasse, as it 

might be supposed that his being a naturalized Citizen of the U.S. shd. have exempted him from 

this treatment, or at any rate, that it shd. have been incumbent upon me to remonstrate against it in 

high terms; but upon the best view I could take of the case, I acted as I conceived to be my duty to 

my Country, and in a way that enabled me also to be useful to Mr. De Grasse.  Indeed I conceive the 

present to be a very critical moment in this Island.  The passions are awake, and it would not be a 

difficult matter to bring them into action.  I do not beleive that the persons or property of the 

Americans wd. be intentionally injured; but in a conflict they wd. be involved in the general Calamity.
					The Governor left this place for Port Republican before the news of Peace arrived; I have 

therefore had no opportunity of seeing him since that event.  I shd. before this, have gone to that 

part of the Island; but as it is probable that the first interesting intelligence either from the U.S. or 

from Europe, wd: come to this port, I have thought it my duty to remain here; and also as I could not 

think, at  present, of making any important arrangements respecting our Commerce to the Island. 

 He is now at the City of Santo Domingo.
					The Assembly of the Island was called together on the news of peace, and are now in 

Session at Port Republican; I have not yet been informed of the object or result of their deliberations.
					I have now the honor to enclose a Schedule of the American Vessels which have arrived in 

this Port from the time of my entering upon the duties of my office to the last day of December.  I 

have delay’d the transmission of it a few days, in hopes that I might be enabled to add thereto a 

specific list of their Cargoes inwards & outwards, with the value or amount, as I have employed a 

person to take the same from the Books of the Custom House; but it is not yet finished.  For my own 

satisfaction, as well as to send to you, I should have been glad to have had documents of a similar 

kind for the whole of the past year; but, (as I observed to you in a former letter) never having 

received a single official paper from the Consular Office here, I am not able, without great trouble 

and expence, to obtain them; I therefore give up the idea.  I really wish that the Captains were 

obliged, by a law of our own Governmt. to deliver such papers to the Commercial Agents in foreign 

Ports, as wd. enable them to form full and accurate Statements of the nature and amount of our 

trade to the different ports of the world.  As the manner now stands, it is left optional with them, 

whether they will call or not upon the Agent or Consul; And there are many Captains who are 

pleased with the opportunity of shewing that they have no dependance upon the public Officer of 

their Country.  For my own part I have no cause to complain on this head; I have received from them 

all the attention I could expect; and indeed it has been in my power to have compelled them, by the 

Orders of this Governmt. to have been very particular in their communications; but I felt a delicacy in 

using a power of that kind, unless vested in me by my own Governmt.
					The allowance of twelve Cents per diem is certainly very inadequate to the support of a 

man in almost any Country—and it is well known that in the West Indies, ten times that sum will 

hardly provide the necessary support, care and attendance of a sick man; but as the law respecting 

Consuls &c. limits the expence to the above sum, I have in no instance chd. more to the U. States; 

but from my own pocket I have paid, in several instances, a dollar per day for the care and 

attendance of a sick sailor—and this is the charge when they are put into the Hospital.  In the few 

instances of severe sickness which have happened to the Am. Seamen here, since my arrival, I have 

had the men put into the hospital, where they are well provided for and attended, and as far as the 

wages due to them by the Vessel wd. defray their expences, it has been applied by the Captain, and 

after that I have paid it myself, but have no right to make a charge thereof to the U.S.  The amount 

has not been great; but I mention it to shew the necessity of some provision being made by law, 

adequate to the necessary support of a man in such circumstances.  And as protections may be no 

longer necessary for our seamen, they shd. be furnished with some evidence of their belonging to 

the U. States, to secure to them the advantages which their Country may give.
					As my legal advances on account of the U. States have not yet reached fifty dollars, I do 

not think it worth while to draw for them.
					I enclose a Report of the Surgeons of the Hospital on the examination of the body of an 

Am. seaman, who was supposed to have died in consequence of a blow he recd. in a quarrel with 

one of his shipmates.  From the evidence of the Captain & Sailors on board the Vessel, it appeared 

that the man lived some days after the quarrel, and during that time had come on deck and had eat 

&c. as usual but complained of his head.  The same evidence also declared that the sailor, who gave 

the blow, acted on the defensive.  I however had the culprit confined in prison, until after the 

examination of the body, when finding from the Report of the Physicians, and the evidence of the 

sailors, that there could be no ground for a legal prosecution for murder, I liberated the man.
					January 20th.
					I had written thus far; but left my letter open to add any thing which might occur before 

the sailing of the Sloop Rosanna of Alexandria Capt. Curtis, to whose charge I shall commit this.  I 

shall now observe, that in consequence of two arrivals last evening from Phila. viz. the Brig 

Amphitrite, Captn. Spence, and the Schooner Alexander, Captain Russel—which bring letters & 

papers to the 30th. of Decr. the fears of the people have increased, as these accounts speak in a still 

more positive stile of a large force coming out here with hostile intentions.  I feel much hurt that I 

have not received a letter since the news of peace reached the U. States.  I am sure if you had 

received any information from Europe, which induced you to beleive that the persons or property of 

the Am. Citizens on this Island wd. be put in jeopardy, by a force to be sent out, you would not have 

failed to give me due notice thereof.  My own beleif is, (notwithstanding all the strong reports) that 

no force will be sent until the definitive treaty shall be settled—and I confess, from the best view I 

can take of the matter, I do not beleive that the definitive business will be settled in less than six 

months at any rate.  I shall therefore rest easy until I obtain something more than reports, and shall 

pay every attention to the interests of the U. States; but our Citizens here must act according to their 

own judgement in their own affairs—as I have no information upon which I can advise them.  My 

best exertions they may always count upon.
					At what is thought by many to be so important a crisis for us here, I am persuaded, you 

wd. not have failed to have given me every information of which you might have been possessed; did you beleive the real state of the business 

such as has been long-since been stated in the public papers.  And altho’ I know there are many 

instances of the detention of letters, I think yours would be sent with such directions, as would 

insure their delivery to me on the arrival of the Vessel.
					There have been many reports here that the letters are taken out of all vessels which arrive 

in this Island, by order of the Governt.  It is true the officer who goes on board, asks the Captains if 

they have any French letters.  If they have, and chuse to deliver them, they are carried to the 

Genl.—but if they do not chuse to deliver, they may retain them.  The letters addressed to the 

Americans they do not want.  I have heard reports that Am. letters have been stop’d; but upon 

tracing I have found them without cause.  With every Sentiment of pure respect & sincere 

Attachment, I have the honor to be Sir, Your Most Obedt. Sert.
					
						Tobias Lear
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
